Name: 86/202/EEC: Decision of the European Parliament of 18 April 1986 granting a discharge to the Commission in respect of the financial management of the second and third European Development Funds for the financial year 1984
 Type: Decision
 Subject Matter: nan
 Date Published: 1986-06-04

 Avis juridique important|31986D020286/202/EEC: Decision of the European Parliament of 18 April 1986 granting a discharge to the Commission in respect of the financial management of the second and third European Development Funds for the financial year 1984 Official Journal L 150 , 04/06/1986 P. 0027 - 0027*****DECISION OF THE EUROPEAN PARLIAMENT of 18 April 1986 granting a discharge to the Commission in respect of the financial management of the second and third European Development Funds for the financial year 1984 (86/202/EEC) THE EUROPEAN PARLIAMENT, - having regard to the Treaty establishing the European Economic Community, - having regard to the Conventions signed in YaoundÃ © on 20 July 1963 and 29 July 1969, - having regard to the balance sheets and accounts of the European Development Funds for the 1984 financial year (COM(85) 207 final), - having regard to the Court of Auditors' report on the financial year 1984 accompanied by the replies of the institutions (1), - having regard to the decisions of the Council concerning the granting of the discharge in respect of the second and third European Development Funds for the financial year 1984, - whereas the Treaty of 22 July 1975 empowers the European Parliament to grant a discharge in respect of the financial activities of the Community, - having regard sto the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (Doc. A 2-10/86), 1. Grants the Commission a discharge in respect of the financial management of the second and third European Development Funds in the financial year 1985 on the basis of the following expenditure: Second European Development Fund 96 172 ECU Third European Development Fund 8 192 849 ECU 2. Presents its remarks in the resolution accompanying this Decision; 3. Instructs its President to forward this Decision and the resolution containing its remarks to the Commission, the Council, the Court of Auditors and the European Investment Bank, and to arrange for its publication in the Official Journal of the European Communities (L series). 1.2 // The Secretary-General // The President // Enrico VINCI // Pierre PFLIMLIN (1) OJ No C 326, 16. 12. 1985, p. 1.